
	

114 HR 2127 : Securing Expedited Screening Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2127
		IN THE SENATE OF THE UNITED STATES
		July 28, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To direct the Administrator of the Transportation Security Administration to limit access to
			 expedited airport security screening at an airport security checkpoint to
			 participants of the PreCheck program and other known low-risk passengers,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing Expedited Screening Act. 2.FindingsCongress finds the following:
 (1)The Aviation and Transportation Security Act (Public Law 107–71) authorized the Transportation Security Administration to establish requirements to implement trusted passenger programs and use available technologies to expedite the security screening of passengers who participate in such programs, thereby allowing security screening personnel to focus on those passengers who should be subject to more extensive screening..
 (2)In October 2011, the Transportation Security Administration began piloting the PreCheck program in which a limited number of passengers who were participants in the frequent flyer programs of domestic air carriers were directed to special screening lanes for expedited security screening.
 (3)In December 2013, the Transportation Security Administration opened the PreCheck program to eligible passengers who submit biographic and biometric information for a security risk assessment.
 (4)Today, expedited security screening is provided to passengers who, in general, are members of populations identified by the Administrator of the Transportation Security Administration as presenting a low risk to aviation security, including members of populations known and vetted by the Administrator or through another Department of Homeland Security trusted traveler program, and to passengers who are selected by expedited screening on a case-by-case basis through the Transportation Security Administration’s Managed Inclusion process and other procedures.
 (5)According to the Transportation Security Administration, the Managed Inclusion process combines the use of multiple layers of security to indirectly conduct a real-time assessment of passengers through the use of Passenger Screening Canine teams, Behavior Detection Officers, Explosives Trace Detection (ETD) machines, and other activities.
 (6)In December 2014, the Comptroller General of the United States concluded in a report entitled Rapid Growth in Expedited Passenger Screening Highlights Need to Plan Effective Security Assessments that it will be important for TSA to evaluate the security effectiveness of the Managed Inclusion process as a whole, to ensure that it is functioning as intended and that passengers are being screened at a level commensurate with their risk.
 (7)On March 16, 2015, the Inspector General of the Department of Homeland Security released a report entitled Allegation of Granting Expedited Screening through TSA PreCheck Improperly, in which the Inspector General determined that the Transportation Security Administration granted expedited security screening at a PreCheck security lane to a passenger who had served time in prison for felonies committed as a member of a domestic terrorist group and who was not a participant in the PreCheck program.
			3.Limitation; PreCheck operations maintained; Alternate methods
 (a)In generalExcept as provided in subsection (d), not later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall direct that access to expedited airport security screening at an airport security checkpoint be limited to only the following:
 (1)A passenger who voluntarily submits biographic and biometric information for a security risk assessment and whose application for the PreCheck program has been approved, or a passenger who is a participant in another trusted or registered traveler program of the Department of Homeland Security.
 (2)A passenger traveling pursuant to section 44903 of title 49, United States Code (as established under the Risk-Based Security for Members of the Armed Forces Act (Public Law 112–86)), section 44927 of such title (as established under the Helping Heroes Fly Act (Public Law 113–27)), or section 44928 of such title (as established under the Honor Flight Act (Public Law 113–221)).
 (3)A passenger who did not voluntarily submit biographic and biometric information for a security risk assessment but is a member of a population designated by the Administrator of the Transportation Security Administration as known and low-risk and who may be issued a unique, known traveler number by the Administrator determining that such passenger is a member of a category of travelers designated by the Administrator as known and low-risk.
 (b)PreCheck operations maintainedIn carrying out subsection (a), the Administrator of the Transportation Security Administration shall ensure that expedited airport security screening remains available to passengers at or above the level that exists on the day before the date of the enactment of this Act.
 (c)Minors and seniorsThe Administrator of the Transportation Security Administration may provide access to expedited airport security screening at an airport security checkpoint to a passenger who is—
 (1)75 years old or older; or (2)12 years old or under and who is traveling with a parent or guardian who is a participant in the PreCheck program.
 (d)Frequent fliersIf the Administrator of the Transportation Security Administration determines that such is appropriate, the date specified in subsection (a) may be extended by up to 1 year to implement such subsection with respect to the population of passengers who did not voluntarily submit biographic and biometric information for security risk assessments but who nevertheless receive expedited airport security screening because such passengers are designated as frequent fliers by air carriers. If the Administrator uses the authority provided by this subsection, the Administrator shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate of such phased-in implementation.
 (e)Alternate methodsThe Administrator of the Transportation Security Administration may provide access to expedited airport security screening to additional passengers pursuant to an alternate method upon the submission to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of an independent assessment of the security effectiveness of such alternate method that is conducted by an independent entity that determines that such alternate method is designed to—
 (1)reliably and effectively identify passengers who likely pose a low risk to the United States aviation system;
 (2)mitigate the likelihood that a passenger who may pose a security threat to the United States aviation system is selected for expedited security screening; and
 (3)address known and evolving security risks to the United States aviation system. (f)Information sharingThe Administrator of the Transportation Security Administration shall provide to the entity conducting the independent assessment under subsection (c) effectiveness testing results that are consistent with established evaluation design practices, as identified by the Comptroller General of the United States.
 4.ReportingNot later than 3 months after the date of the enactment of this Act and annually thereafter, the Administrator of the Transportation Security Administration shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the percentage of all passengers who are provided expedited security screening, and of such passengers so provided, the percentage who are participants in the PreCheck program (who have voluntarily submitted biographic and biometric information for security risk assessments), the percentage who are participants in another trusted traveler program of the Department of Homeland Security, the percentage who are participants in the PreCheck program due to the Administrator’s issuance of known traveler numbers, and for the remaining percentage of passengers granted access to expedited security screening in PreCheck security lanes, information on the percentages attributable to each alternative method utilized by the Transportation Security Administration to direct passengers to expedited airport security screening at PreCheck security lanes.
 5.Rule of constructionNothing in this Act may be construed to— (1)authorize or direct the Administrator of the Transportation Administration to reduce or limit the availability of expedited security screening at an airport; or
 (2)limit the authority of the Administrator to use technologies and systems, including passenger screening canines and explosives trace detection, as a part of security screening operations.
			
	Passed the House of Representatives July 27, 2015.Karen L. Haas,Clerk
